Citation Nr: 0844999	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  05-34 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for lumbar radiculopathy, 
claimed as sciatica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from May 1985 to April 1988, 
and from November 1990 to May 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of November 2004.  


FINDING OF FACT

Lumbar radiculopathy of the left lower extremity, claimed as 
sciatica, is due to service-connected degenerative disc 
disease, with bulging disk.


CONCLUSION OF LAW

Lumbar radiculopathy of the left lower extremity, claimed as 
sciatica, is proximately due to service-connected 
degenerative disc disease of L5-S1.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  The VCAA and its 
implementing regulations eliminate the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and include enhanced duties to notify 
a claimant for VA benefits.  The Board need not undertake a 
thorough analysis as to whether the VCAA has been complied 
with given the grant of service connection, which will be 
discussed below.

Service Connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, if the disability was manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  If there is no showing of a chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Generally, to 
establish service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran contends that he developed sciatica due or as a 
symptom of his service-connected degenerative disc disease of 
the lumbosacral spine, for which he is in receipt of a 40 
percent evaluation.  

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(c) (2008); Allen v. Brown, 8 Vet. App. 374 
(1995).  

Service medical records show that the veteran had 
degenerative disc disease of the L5-S1 disc during his second 
period of service, and he was discharged due to mechanical 
low back pain.  

After service, VA treatment records show that the veteran was 
seen in October 2003, complaining of low back pain.  X-rays 
in April 2004 disclosed marked disc space narrowing of L5-S1.  
In May 2004, he was seen complaining of low back pain, with 
radiation into the left leg.  A magnetic resonance imaging 
(MRI) scan in July 2004 disclosed disk space height loss, 
disk desiccation, and bilateral neural foraminal narrowing at 
L5-S1, although there appeared to be no nerve root 
impingement.  The impression was degenerative disc disease 
and disk bulge at L5-S1.  Although a VA examiner in October 
2004 concluded that there was not enough evidence to diagnose 
sciatica related to degenerative disc disease, it must be 
noted that the examiner did not have the MRI results 
available.  Similarly, a VA examination in October 2007 did 
not include the claims file for review, or the MRI scan.  

The Board observes that the veteran has not been afforded a 
comprehensive neurological examination, with review of the 
claims file, of the lower extremities to determine whether 
the bulging disk and other abnormalities are causing any 
lower extremity radiculopathy.  An MRI report, evidently 
performed elsewhere, which was to be obtained by the VAMC, 
according to an October 2007 treatment note, was never 
obtained.  Despite these evidentiary deficiencies, however, 
the Board finds that there is sufficient evidence for a 
decision in this case.  In this regard, in evaluating the 
evidence in a claim, when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such issue shall be given 
to the claimant.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Only if the preponderance of the evidence is 
against the claim is it denied.  See Gilbert.  

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report his 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He has reported radiation of pain into the lower extremities, 
which the Board finds credible, particularly in light of the 
marked degenerative disc disease shown on X-rays, and the 
bulging disc and other abnormalities shown on the MRI.  
Moreover, while he does not have a medical diagnosis of 
sciatica, lumbar radiculopathy is most frequently rated under 
the diagnostic codes pertaining to disability of the sciatic 
nerve.  The schedule for rating disabilities of the spine 
specifically provides that any associated objective 
neurologic abnormalities are to be evaluated separately under 
an appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Codes 
5235-5243, Note (1) (2008).  

In May 2004, the veteran was seen at a VAMC complaining of 
lower back pain radiating down his left leg, with a feeling 
of heaviness, and he was afforded an MRI scan due to these 
symptoms; the MRI scan showed disclosed disk space height 
loss, disk desiccation, bilateral neural foraminal narrowing 
at L5-S1, and a bulging disk.  Significantly, the medical 
evidence does not contain any suggestion of any other cause 
for the symptoms.  In view of all of these factors, the Board 
finds that the evidence in the veteran's favor is in 
equipoise.  With the application of the benefit-of-the-doubt 
doctrine, service connection is warranted for lumbar 
radiculopathy of the left lower extremity, claimed as 
sciatica.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  


ORDER

Service connection for lumbar radiculopathy is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


